Citation Nr: 1445059	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-27 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a rating in excess of 20 percent for lumbosacral strain.  

During the pendency of the appeal, the agency of original jurisdiction (AOJ), in an April 2013 rating decision, granted service connection for radiculopathy of the right lower extremity as related to the service-connected lumbosacral strain and assigned an initial 10 percent rating, effective November 30, 2012.  While the Veteran did not appeal the April 2013 rating decision with respect to the propriety of the rating assigned for this right lower extremity radiculopathy, such issue is part and parcel of his claim of entitlement to a higher rating for his lumbar spine disability as the rating criteria governing the evaluation of that disability specifically indicates that any associated objective neurologic abnormalities be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine (2013).  Therefore, the Board has jurisdiction over such issue, and it has been included on the title page of this decision.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The record reflects that the Veteran has asserted on numerous occasions that he is unable to work as a result of his service-connected lumbosacral strain.  As such, this issue is properly before the Board at this time and is listed on the title page.  

The case was previously remanded by the Board in October 2012 and January 2014 for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with such remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Regarding the Veteran's representation, the Board notes that, in March 2000, he appointed the Veterans of Foreign Wars of the United States (VFW) as his representative.  However, in May 2013, he selected James P. Coletta, an attorney, as his representative via VA Form 21-22a, thus revoking VFW's power of attorney. Per a March 2014 phone call with the Veteran, the AOJ was informed that the Veteran had fired Mr. Coletta, but did not know if VFW was still considered his representative as he never revoked their March 2000 power of attorney.  However, the execution of the VA Form 21-22a in May 2013 in favor of Mr. Coletta effectively revoked VFW's power of attorney.  In light of the confusion over the Veteran's representation, the Board sent him a letter in September 2014 requesting that he clarify who he would like to represent him.  Thereafter, later in September 2014, he indicated that he wished to represent himself.      

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals VA treatment records dated from March 2007 to November 2012, which were considered in the April 2013 supplemental statement of the case.  The remainder of the documents in the Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   VA received the Veteran's claim for an increased rating for his lumbosacral strain on April 17, 2007.

2.  For the entire appeal period stemming from the April 17, 2007 claim, the Veteran's lumbosacral strain resulted in spasms in the low back and reduced range of motion that included forward thoracolumbar flexion to no less than 60 degrees and a combined range of motion of the thoracolumbar spine of no less than 210 degrees, even in consideration of functional impairment resulting from pain or repetitive motion, but has not been productive of ankylosis of the entire thoracolumbar spine or entire spine, intervertebral disc syndrome with a period of incapacitation of four weeks or greater, or neurological impairment other than radiculopathy of the right lower extremity.

3.  For the entire appeal period stemming from the April 17, 2007 claim, the Veteran's lumbosacral strain is manifested by radiculopathy of the right lower extremity, resulting in no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the entire appeal period stemming from the April 17, 2007 claim,  the criteria for a rating in excess of 20 percent for lumbosacral spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Disease on the Basis of Incapacitating Episodes (2013).  

2.  For the entire appeal period stemming from the April 17, 2007 claim,  the criteria for a 10 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2007 letter, sent prior to the initial unfavorable decision issued in September 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this regard, service treatment records as well as post-service VA treatment records and Social Security Administration (SSA) records have been obtained and considered.  In its October 2012 remand, the Board noted that the Veteran indicated an application or completion of VA vocational rehabilitation and that these records needed to be obtained.  Subsequently, the AOJ notified the Veteran in November 2012 that VA vocational rehabilitation records were needed and attempted to obtain such records.  However, in March 2013, the AOJ was informed by the Vocational Rehabilitation Office that the Veteran's records had been destroyed, and a formal finding was issued regarding the unavailability of these records.  That same month, the AOJ informed the Veteran of the unavailability of the vocational rehabilitation records.  The Veteran was also notified that he could submit these records if in his possession.  No response from the Veteran was received.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in May 2007, November 2012, and March 2014 in order to assess the nature and severity of his back disability, to include his right lower extremity radiculopathy.  He has not alleged that such examinations are inadequate to adjudicate his claims.  Moreover, the Board finds that these examinations are adequate for adjudication purposes.  In this regard, such was predicated on an interview with the Veteran, a review of the record, and full physical examinations, with diagnostic testing, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

As noted in the Introduction, in October 2012 and January 2014, the Board remanded this case for further development.  In this regard, the October 2012 remand determined that a new examination was needed to determine the current nature and severity of the Veteran's service-connected lumbosacral strain, to include any neurologic impairments related thereto.  The Board also found that VA vocational rehabilitation records as well as updated VA treatment records should be obtained.  Thereafter, the Veteran's claim was to be readjudicated in a supplemental statement of the case.  As discussed above, the AOJ attempted to obtain the aforementioned vocational rehabilitations records and, when such failed, issued a formal finding of unavailability.  The AOJ also obtained updated VA treatment records.  Moreover, the Veteran was afforded a VA examination in November 2012.  The Board notes that the October 2012 remand directive instructed the VA examiner to review the record and reflect the review of such.  While the November 2012 examiner made no such notation, it is clear from the examination report that the Veteran's relevant treatment records were reviewed, as indicated by the examiner's recitation of prior CT scans and EMG nerve test findings.  Thus, the Board finds that this examination substantially complies with the October 2012 remand.  See, D'Aries, supra.  A supplemental statement of the case was issued in April 2013, readjudicating the Veteran's claim.  

Subsequently, the January 2014 remand determined that SSA records as well as updated VA treatment records must be obtained.  The Board also directed that any further development deemed necessary should be accomplished once those records were received.  Thereafter, the Veteran's claims were to be readjudicated in a supplemental statement of the case.  The AOJ obtained the SSA records as well as updated VA treatment records.  Furthermore, a VA examination was conducted in March 2014.  The Veteran's claims were readjudicated in May 2014.  Therefore, the Board finds that the AOJ has substantially complied with the October 2012 and January 2014 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in function loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id. at 38 (quoting 38 C.F.R. § 4.40).  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  In this case, the Veteran is currently rated at 20 percent for his lumbosacral strain, which is more than the minimum compensable rating.  Thus, 38 C.F.R. § 4.59 is not applicable in this case.  

The Board notes that the August 1975 rating decision showed service connection was established for low back strain under former Diagnostic Code 5295 (38 C.F.R. § 4.71a (2003)) and that the RO in a September 1994 rating decision continued the noncompensable evaluation because while treatment was rendered for a laminectomy of L4-L5 in 1991, there was no treatment for low back strain.  Thereafter, however, in a July 2000 rating decision, the RO found that an increased evaluation of 20 percent was warranted under former Diagnostic Codes 5295-5292 (38 C.F.R. § 4.71a (2003)) because the Veteran's low back symptoms had increased, "including to the point of [necessitating] another laminectomy in June of 1994, with persistent complaints since" then.  The RO noted that the evidence now showed "degenerative changes with moderate loss of range of motion."  The appealed September 2007 rating decision shows the RO recognized the Veteran had pain "secondary to lumbar spine degenerative and post operative changes," and noted in the July 2010 statement of the case that the Veteran's "lumbar disc disease [was] evaluated under rating criteria [that was] no longer in effect."  The RO has now essentially attributed all pathology associated with the low back as part of the service connected low back strain without regard to any signs and symptoms that may be due solely to disc disease.  The Board will do the same.  

Although the ratings for the Veteran's lumbar spine disability have been assigned under Diagnostic Code 5237 (for lumbosacral strain), the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine, pursuant to which limitation of motion and other factors are evaluated.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for Diagnostic Codes (DC) 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The noted criteria apply with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  

Note (1) of the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Furthermore, intervertebral disc syndrome (IVDS) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine, noted above, or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when the disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71, DC 5243.  This formula provides for ratings based upon the frequency and duration of incapacitating episodes during a 12-month period.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  

In the present case, VA treatment records dated March 2007 contain a CT scan of the lumbar spine revealing possible small herniated nucleus pulposus at L5-S1, a marked bulging of annulus at L3-4, and degenerative disc disease at L3 through S1 with narrowing at L3 and L4.  In his April 2007 claim, the Veteran noted an increase in back pain with a decreased range of motion.  An examination in November 2007 revealed slightly antalgic gait from low back pain.  

A May 2007 VA examination report noted the Veteran's two laminectomies in the past fifteen years.  The Veteran reported pain radiating from his lower back to his left leg and groin.  He further noted sensory changes in his right thigh and below his right knee.  Muscle fatigue but no definite muscle weakness in bilateral legs was noted.  An examination revealed normal tone and muscle mass and no muscle atrophy.  Mild left hip pain and mild tenderness in the paraspinus region were noted.  Range of motion testing revealed 70 degrees of forward flexion with some limitation due to pain, 5 degrees of backward extension, 40 degrees of right lateral flexion, 30 degrees of left lateral flexion, 40 degrees of right lateral rotation, and 30 degrees of left lateral rotation, which resulted in a combined range of motion of the thoracolumbar spine of 215 degrees.  Straight leg raising was negative bilaterally.  The examiner noted altered sensation in the medial right lower extremity.  The Veteran's gait was noted to be steady, wide-based and slow.  The examiner diagnosed chronic low back pain secondary to lumbar spine degenerative and post-operative changes.  

VA treatment records dated March 2009 noted the Veteran's complaints of low back pain that was nonradiating and worse with movement.  An examination revealed limited flexion and extension with positive bilateral leg lift.  Gait was described as normal with intact strength of bilateral lower extremities.  The Veteran was noted to change positions while sitting in a chair.  A CT of the lumbar spine revealed multilevel degenerative changes predominantly at L3-4 and L4-5 with laminectomy and right-sided neural foraminal narrowing with disc bulges.  In October 2010, the Veteran was noted to be on bed rest due to a back injury at work.  The physician noted that it was expected that the Veteran would rarely have exacerbations of back pain needing one to two days of bed rest.  

In May 2011, the Veteran complained to his VA facility of pain when sitting.  He was noted to stand during the appointment.  His gait was described as slow and shuffling.  A CT of his back revealed posterior decompression at L4-5 with moderate to severe right neural foraminal narrowing at L3-4, L4-5 and L5-S1.  In June 2011, the Veteran denied weakness in his lower extremities as well as bowel and bladder dysfunction.  He noted decreased sensation in his right leg.  An examination revealed slightly ataxic gait and no decreased sensation in bilateral lower extremities.  In July 2011, the Veteran complained of right hip pain.  The Veteran described pain radiating from his right buttock to his groin, down his inner thigh towards his knee.  An examination revealed irritability of the lumbar spine with significant disc degeneration at L3-5.  It was noted that lower segment spondylosis of the spine was likely responsible.  

In August 2011, the Veteran reported walking bent over.  He noted having to take two or three fast-acting Oxycodone to sit down two hours for dinner.  He described muscle cramping and decreased sensation in the right leg but denied right leg weakness as well as incontinence or urinary retention.  Later that same month, the Veteran was noted to have antalgic gait due to back pain and his right leg was unbent while sitting.  He reported whole right leg numbness and right hip pain over the last four to seven months believed to be associated with back pain.  He noted that pain worsened with sitting.  The Veteran denied any changes in or loss of bowel or bladder control.  Range of motion testing of the lumbar spine revealed full and pain free range of motion.  Decreased sensation to light touch and sharp stimuli over entire right lower extremity was noted.  Assessment included lumbar radicular pain.  

In September 2011, the Veteran was seen for VA treatment with an abnormal lumbar spine CT scan.  He reported numbness over his big toe and in the dorsum of his foot as well as pain in the right hip and buttock region and posterior thigh.  Mild weakness of the right foot was noted.  An EMG revealed findings suggestive of neuropathy.  Mild denervation in distal muscles of the right lower extremity innervated by L5 and S1 fibers was noted.  The physician noted the possibility of a diagnosis of lower lumbosacral radiculopathy on the right.  In June 2012, the Veteran was noted to be ambulating well with a cane, and an examination noted his extremities were normal.  In August 2012, the Veteran was noted to be in obvious pain when he rose from his chair and had to lean over the examination table during a conversation with the doctor.  VA treatment records from October 2012 noted acute on chronic back pain from prolonged standing with no new numbness or weakness or bowel or bladder issues.  The Veteran was able to walk on toes and heels on examination, and sensation in lower extremities was intact bilaterally.  He was noted to be ambulatory with a steady gait.  

A VA examination dated November 2012 diagnosed L4-5 herniated disc status post laminectomy, right lumbar radiculopathy and lumbar canal stenosis at L2-3 and L3-4.  The Veteran noted pain in his lower back radiating to the right hip and down the right posterior thigh with periodic tingling paresthesias and numbness in the right lower leg.  He reported using a cane for the past two years.  The examiner noted no flare-ups.  Range of motion testing revealed forward flexion to 90 degrees or greater with painful motion at 90 degrees or greater; extension to 30 degrees or greater with no objective evidence of painful motion; right lateral flexion to 30 degrees or greater; left lateral flexion to 30 degrees or greater; right lateral rotation to 30 degrees or greater; and left lateral rotation to 30 degrees or greater, which resulted in a combined range of motion of the thoracolumbar spine of 210 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion, though painful motion was noted.  

The examiner noted no localized tenderness or pain to palpitation of the thoracolumbar spine with no guarding or muscle spasms.  Muscle strength testing was normal, and the Veteran was noted to have no muscle atrophy.  A reflex examination noted absent deep tendon reflexes in bilateral ankles.  A sensory examination revealed decreased sensation to light touch in the right lower leg and foot.  The examiner also noted decreased pin sensation in the lateral aspect of the right lower leg extending to the medial aspect of the right foot, including the right big toe.  Straight leg raising tests were negative.  The examiner noted mild radiculopathy in the right lower extremity with mild pain, mild paresthesias and dysesthesias, and mild numbness due to involvement of the L4, L5, S1, S2, and S3 nerve roots (sciatic nerve) on the right.  The examiner noted no other neurologic abnormalities or findings.  The Veteran was noted to have IVDS of the thoracolumbar spine, though the examiner noted the Veteran did not have any incapacitating episodes over the past twelve months due to IVDS.  The examiner reported the Veteran's regular use of a cane for stability while walking and getting in and out of an automobile.  The examiner further reported that there was no imaging studies indicating arthritis of the Veteran's thoracolumbar spine.  

A December 2012 SSA examination noted that the Veteran was limited to lifting ten to twenty pounds due to pain, which was worse with bending, twisting and reaching.  He was noted to be able to walk for fifteen to twenty minutes at a time.  An examination revealed painful limited range of motion with forward flexion to 60 degrees and normal lateral flexion and extension.  The Veteran had normal muscle strength in bilateral lower extremities and used no assistive device.  

VA treatment records dated February 2013 noted back spasms beginning four days prior and becoming constant.  The Veteran reported no pain radiating into his legs, chronic numbness in his right leg and no loss of bowel or bladder control. The Veteran's symptoms were noted to likely be due to degenerative disc disease with lumbar radiculopathy.  In July 2013, the Veteran reported intermittent back spasms lasting only a few minutes with residuals in the lower extremity prominently on the right with paresthesias.  An examination revealed absent sensation in the right leg.  The Veteran was noted to be ambulating slowly with a cane.  In September 2013, the Veteran was noted to have 4/5 strength in bilateral lower extremities due secondary to back pain.  

A March 2014 VA examination noted diagnoses of L4-5 herniated disc status post laminectomy, right lumbar radiculopathy, lumbar canal stenosis at L2-3 and L3-4, and degenerative disc disease at L3-S1.  The Veteran noted his back condition had not changed significantly since his last VA examination.  He noted achy, constant back pain with spasms in the low back and subsequent numbness down the right leg, occurring three or four times per week.  He reported pain previously would radiate down his legs but that had not happened for six months.  He denied groin numbness or fecal or urinary incontinence.  He noted flare-ups lasting three or four days with intense pain in the low back.  These occurred twice a month on average.  

The Veteran declined to have forward flexion or extension measured due to a past history of severe pain with this testing.  Right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were all to 30 degrees or greater with no objective evidence of painful motion.  The Veteran reported feeling a pop in his lower back with left lateral flexion but no pain.  He was unable to perform repetitive-use testing due to the pop during the initial range of motion testing.  The examiner noted the following functional loss of the thoracolumbar spine: less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing and weight-bearing, and lack of endurance.  The examiner noted no localized tenderness or pain to palpation of the thoracolumbar spine, no muscle spasm resulting in abnormal gait or spinal contour, no guarding resulting in abnormal gait or spinal contour, and no atrophy.  Muscle strength testing revealed 4/5 in bilateral hip flexion and left knee extension.  Deep tendon reflexes were absent in bilateral knees and 1+ in bilateral ankles.  A sensory examination revealed decreased sensation to light touch in the right lower leg and foot with decreased sensation along the anterior right leg.  Negative straight leg raising was noted.  The Veteran was noted to have mild radiculopathy on the right with mild numbness and decreased sensation along the anterior right leg. Involvement of the sciatic nerve was noted.  The examiner noted no ankylosis of the spine and no other neurologic abnormalities or findings.  The Veteran was noted to have IVDS but without incapacitating episodes over the past twelve months.  The examiner noted the Veteran uses a cane regularly while walking when he leaves his house.  The examiner noted the Veteran's gait was antalgic and unsteady.  The examiner noted the presence of arthritis on imaging studies.  

The Board finds that, when applying the General Rating Formula to the Veteran's lumbosacral strain, the evidence does not warrant a rating in excess of 20 percent.  There has been no objective findings of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  The most restrictive range of motion found was 60 degrees of forward flexion documented on a December 2012 SSA examination and a combined range of motion of the thoracolumbar spine of 215 degrees at the November 2012 VA examination.  The Board notes that the Veteran declined to have forward flexion and extension measured during the March 2014 VA examination not because he was unable to do so but because of a past history of pain during such testing.  However, the Board notes the Veteran indicated at that time that his back condition had not changed since his last VA examination, when he had normal range of motion with painful motion noted only with forward flexion at 90 degrees or greater.  

The Veteran has reported chronic low back pain, and, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40, 4.45, and Deluca v. Brown, 8 Vet. App. 202 (1995).  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of 20 percent.  In the range of motion testing of record, pain was elicited at the limits of forward flexion, with the exception of the March 2014 VA examination.  As noted above, the Veteran declined the test due to past pain.  The examiner further noted that the Veteran could not do repetitive motion testing due to a pop during initial left lateral flexion testing.  However, the Veteran reported no pain, despite the pop. In sum, there is no evidence that flare-ups result in loss of range of motion meeting the criteria for a rating in excess of 20 percent.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  See Mitchell, supra.  In this case, no additional functional loss has been caused by pain.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.  

Further, consideration has been given as to whether a higher disability evaluation could be assigned under Diagnostic Code 5243 for IVDS.  The evidence of record shows the Veteran was noted to be on bed rest in October 2010.  His physician noted that it was expected that the Veteran would rarely require bed rest of one to two days.  There is no other evidence showing that the Veteran was prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for IVDS.  In this regard, VA examinations and treatment records are silent with respect to any findings of physician prescribed bed rest during this period.  

With respect to neurological abnormalities pursuant to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board notes that, with the exception of radiculopathy of the right lower extremity discussed below, there has been no objective finding of neurological abnormalities associated with the Veteran's lumbosacral strain to warrant a separate compensable rating.  There was no evidence of bowel or bladder dysfunction, as the Veteran has expressly denied such problems during several examinations.  Significantly, the most recent March 2014 VA examination found no associated neurological abnormalities, except for right leg sciatica.  Thus, an additional separate compensable rating is not warranted for any other neurological symptoms, and the Veteran's current symptoms are adequately contemplated under the assigned disability ratings discussed above.  

With respect to the Veteran's radiculopathy of the right lower extremity, a 10 percent rating was assigned under Diagnostic Code 8520 effective November 30, 2012, the date of the VA examination which showed the radiculopathy was related to the Veteran's service-connected lumbosacral strain.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, and a 20 percent rating requires moderate incomplete paralysis.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e. the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  

Considering the pertinent evidence discussed above in light of the applicable criteria, the Board finds that the Veteran is entitled to a 10 percent disability rating for his right leg radiculopathy prior to the November 30, 2012 effective date assigned by the AOJ.  In this regard, the evidence of record establishes that the Veteran experienced sensory changes in his right leg as early as the May 2007 VA examination.  In July 2011, VA treatment records indicated that spondylosis of the lower spine was likely responsible for the pain and numbness radiating into the Veteran's right leg.  An assessment of lumbar radicular pain was made in August 2011.  

The Board finds that throughout the appeal period, the Veteran has reported right leg weakness, pain, and decreased sensation.  However, there are no objective findings of loss of muscle mass, atrophy, or reduced function involved.  The Veteran reported that the pain in his right leg was so severe that he was unable to bend it upon sitting and required a cane to ambulate.  The November 2012 VA examiner described mild radiculopathy of the right leg with mild pain, mild paresthesias and dysesthesias, and mild numbness.  Furthermore, the March 2014 VA examiner described decreased sensation to light touch, mild numbness, and mild radiculopathy of the right lower extremity.  The symptoms associated with the Veteran's right lower extremity radiculopathy have consistently been described as mild by examiners conducting thorough examinations of the Veteran's symptoms.  The Board thus finds the description of the Veteran's radicular symptoms to be probative.  Furthermore, there have been no objective findings of loss of muscle mass, atrophy, or function indicated.  As noted, where, as here, the involvement is wholly sensory, the rating should be for mild, or, at most, the moderate degree.  In this case, as only sensory impairment was noted on the neurological examination, and all impairments described as mild, the Board finds that a rating in excess of 10 percent is not warranted.  

Additionally, the Veteran has a surgical scar associated with past lumbosacral spine procedures.  The November 2012 VA examiner noted the Veteran had a scar related to his lumbar spine disability, though such scar was not painful or unstable and was less than 39 square centimeters.  A December 2012 SSA examination noted a 14-cm scar described as well-healed.  The March 2014 VA examiner noted a scar related to the Veteran's lumbar spine, though such scar was described as not painful or unstable and less than 39 square centimeters.  The examiner noted the scar was 14 centimeters, linear and mobile.  As the Veteran's surgical scar is superficial and linear and is not considered painful, unstable, or limiting function, a separate compensable rating for the low back scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

The Board finds that a higher rating is not assignable under any other potentially applicable rating criteria.  

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.  

The Board has considered whether additional staged ratings beyond those already assigned herein are appropriate for the Veteran's service-connected lumbosacral strain and sciatica.  See, Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbosacral strain and right lower extremity radiculopathy with the established criteria for each found in the rating schedule and finds the Veteran's symptomatology is fully addressed by the rating criteria under which his disabilities are rated.  The rating schedule as well as 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 fully contemplate the Veteran's described back symptomatology to include pain, limitation of motion, and difficulty walking or standing and provide for ratings higher than that assigned based on more significant functional impairment.  Moreover, the separate 10 percent rating contemplates the impairment associated with the sciatic nerve.  Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  

Furthermore, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Based on the evidence of record, the Board finds no basis upon which to award ratings in excess of 20 percent for lumbosacral strain.  However, the evidence does support a finding that the Veteran's radiculopathy of the right lower extremity warrants a 10 percent rating, but no higher, for the entire appeal period.  In making this determination, all doubt has been resolved in the Veteran's favor.  38 C.F.R. 
§§ 4.3, 4.7.  


ORDER

A rating in excess of 20 percent for lumbosacral strain is denied.  

For the entire appeal period stemming from the April 17, 2007 claim, a rating of 10 percent, but no higher, for right lower extremity is granted, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a TDIU so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As indicated in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  See Rice, supra.  Here, a November 2012 VA examiner indicated the Veteran was not able to find work due to his lower back condition because jobs he applied for required some lifting and his pain medications made him drowsy so that he would fall asleep doing sedentary work.  The examiner noted the Veteran was unable to do any type of work at the present time due to his lower back pain and the medication used to control the pain.  The examiner noted he was unable to lift, had increased pain on walking, and tended to doze off if seated more than a few minutes.  The March 2014 VA examiner noted the Veteran reported being unable to work due to his back pain.  

Accordingly, the issue of entitlement to TDIU has been raised in this case.  In this regard, the AOJ should conduct all appropriate development, to include providing the Veteran with a VCAA-compliant notice as to the issue of entitlement of a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and obtaining a Social and Industrial Survey.  In this regard, while the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator, see 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities, which include his lumbosacral strain and radiculopathy of the right lower extremity, on his ordinary activities, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his lumbosacral strain and radiculopathy of the right lower extremity on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.  

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's lumbosacral strain and radiculopathy of the right lower extremity on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


